Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 1 of 28 PageID #: 1




                                                          ELECTRONICALLY
                                                              FILED
                                                            Dec 09 2019
                                                        U.S. DISTRICT COURT
                                                        Northern District of WV


                                                       3:19-cv-208 (Groh)
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 2 of 28 PageID #: 2
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 3 of 28 PageID #: 3
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 4 of 28 PageID #: 4
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 5 of 28 PageID #: 5
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 6 of 28 PageID #: 6
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 7 of 28 PageID #: 7
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 8 of 28 PageID #: 8
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 9 of 28 PageID #: 9
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 10 of 28 PageID #: 10
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 11 of 28 PageID #: 11
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 12 of 28 PageID #: 12
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 13 of 28 PageID #: 13
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 14 of 28 PageID #: 14
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 15 of 28 PageID #: 15
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 16 of 28 PageID #: 16
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 17 of 28 PageID #: 17
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 18 of 28 PageID #: 18
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 19 of 28 PageID #: 19
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 20 of 28 PageID #: 20
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 21 of 28 PageID #: 21
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 22 of 28 PageID #: 22
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 23 of 28 PageID #: 23
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 24 of 28 PageID #: 24
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 25 of 28 PageID #: 25
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 26 of 28 PageID #: 26
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 27 of 28 PageID #: 27
Case 3:19-cv-00208-GMG Document 1 Filed 12/09/19 Page 28 of 28 PageID #: 28
